UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2412



LAWRENCE I. BERGER,

                                              Plaintiff - Appellant,

          versus


CATHY ANN ZIEGLER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-3209-AW)


Submitted:   March 19, 2003                 Decided:   March 28, 2003


Before WIDENER, WILKINSON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence I. Berger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence   I.   Berger   appeals    the   district   court’s   order

dismissing without prejudice his civil action in which he alleged

copyright infringement. The district court dismissed the complaint

without prejudice because Berger failed to show he received the

proper copyright registration and failed to establish that the work

was copied or used.     Because Berger may amend his complaint to

state a viable claim, the dismissal order is not final and thus is

not subject to appellate review.       See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     We therefore dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                   2